IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

CESARE PULEO, individually and on behalf
of all others similarly situated,

Plaintiffs,
y
NIBCO, INC. and ADRIANO PLUMBING &
HEATING CORP.

Defendants.

 

 

IT IS HEREBY STEPULATED AND

Case No. 18-cv-05555

STIPULATION EXTENDING
THE TIME TO ANSWER OR TO
OTHERWISE PLEAD

AGREED that Defendant Adriano Plumbing &

Heating Corp. shall have until May 22, 2019, to file an answer or to otherwise plead.

Jason P. Sultzer /s/

May 16, 2019

 

Jason P, Sultzer, Esq.
Co-Attomey for Cesar Puleo

The Sultzer Law Group, PC

85 Civic Center Plaza

Suite 200

Poughkeepsie, NY 12601

(845) 483-7100 (T)

(888) 749-7747 (F)
sultzerj@thesultzerlawgroup.com

Jeffrey Brown /s/

Dated

May 16, 2019

 

Jeffrey Brown, Esq.
Co-Attomey for Cesar Puleo
Leeds Brown Law, PC

One Old Country Road

Suite 347

Carle Place, NY 11514

(516) 873-9550(T)
jbrown@leedsbrownlaw.com

Dated
John P. Cookson /s/

 

John P. Cookson, Esq.

Attorney for Adriano Plumbing & Heating Corp.

McElroy, Deutsch, Mulvaney & Carpenter, LLP
225 Liberty Street, 36" Floor

New York, New York 10281

(212) 483-9490 (T)

(212) 483-9129 (F)

jcookson@mdme-law.com

May 16, 2019

Dated
